ase 1:18-cr-00681-WFK Document 137

7

AES:MEB/HDM/MAM/SOD/KN
F. #2016R00695

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 08/16/19 Page 1 of 49 PagelID #: 3460

FILED

IN CLERK'S OFFICE
U.S. DISTRITT CGUP™ & DALY,

* AUG 162019

BROOKLYN OFFICE

 

 

we eee ee eee ee eee ee ee eee eee XK
UNITED STATES OF AMERICA SUPERSEDING
INDICTMENT
- against -
Cr. No. 18-681 (S-1) (WFK)
JEAN BOUSTANI, (T. 18, U.S.C., §§ 371, 981(a)(1)(O),
also known as “Jean Boustany,” 982(a)(1), 982(b)(1), 1349, 1956(h) and
NAJIB ALLAM, 3551 et seq.; T. 21, U.S.C., § 853(p); T.
also known as “Naji Allam,” 28, U.S.C., § 2461(c))
MANUEL CHANG,
ANTONIO DO ROSARIO,
TEOFILO NHANGUMELE and
SURJAN SINGH,
Defendants.
we ee ee ee eee ee eee eee x
THE GRAND JURY CHARGES:
INTRODUCTION

At all times relevant to this Superseding Indictment, unless otherwise indicated:

I. The Defendants and Relevant Entities and Individuals

l. The Republic of Mozambique was a sub-Saharan African nation.

2. Proindicus S.A. (“Proindicus’”), Empresa Mocambicana de Atum, S.A.

(“EMATUM”) and Mozambique Asset Management (“MAM”) were companies owned,

controlled and overseen by the Government of Mozambique that performed functions that

the Government of Mozambique treated as its own, and were thus “instrumentalities” of a

foreign government within the meaning of the Foreign Corrupt Practices Act (“FCPA”), Title

15, United States Code, Section 78dd-1(f)(1)(A). The companies were created to undertake
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 2 of 49 PagelD #: 3461

three maritime projects in Mozambique for and on behalf of Mozambique. Proindicus was
to perform coastal surveillance, EMATUM was to engage in tuna fishing and MAM was to
build and maintain shipyards.

3. The defendant MANUEL CHANG was a citizen of Mozambique and
Mozambique’s Minister of Finance. CHANG was thus a “foreign official” within the
meaning of the FCPA, Title 15, United States Code, Section 78dd-1(f)(1)(A).

4. The defendant ANTONIO DO ROSARIO was a citizen of
Mozambique and an official in Mozambique’s governmental state intelligence and security
service, known as Servico de Informacoes e Seguranca do Estado (“SISE”), which, together
with other Mozambican government agencies, was an owner of Proindicus, EMATUM and
MAM. DO ROSARIO was thus a “foreign official” within the meaning of the FCPA, Title
15, United States Code, Section 78dd-1(f)(1)(A).

5. The defendant TEOFILO NHANGUMELE was a citizen of
Mozambique acting in an official capacity for and on behalf of the Office of the President of
Mozambique. NHANGUMELE was thus a “foreign official” within the meaning of the
FCPA, Title 15, United States Code, Section 78dd-1(f)(1)(A).

6. Mozambican Co-Conspirator 1, an individual whose identity is known
to the Grand Jury, was involved in obtaining the Mozambican government’s approval of the
Proindicus project.

7. Mozambican Co-Conspirator 2, an individual whose identity is known
to the Grand Jury, was a relative of a senior official of Mozambique.

8. Mozambican Co-Conspirator 3, an individual whose identity is known

to the Grand Jury, was a senior official in Mozambique’s Ministry of Finance and a director

2
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 3 of 49 PagelD #: 3462

of EMATUM. Mozambican Co-Conspirator 3 was thus a “foreign official” within the
meaning of the FCPA, Title 15, United States Code, Section 78dd-1(f)(1){A).

9. Privinvest Group was an Abu Dhabi, United Arab Emirates (““UAE”)-
based holding company consisting of numerous subsidiaries (collectively, “Privinvest”),
including Privinvest Shipbuilding S.A.L., Abu Dhabi MAR (“ADM”), Logistics
International and Palomar Capital Advisors and Palomar Holdings Ltd. (collectively,
“Palomar”). On its website, Privinvest described itself as “one of the largest global
shipbuilding groups for naval vessels, fuel-cell submarines, superyachts, offshore
constructions and associated services.”

10. The defendant JEAN BOUSTANT, also known as “Jean Boustany,”
(“BOUSTANI”) was a citizen of Lebanon and was the lead salesman and negotiator for
Privinvest. BOUSTANI also participated in the management of Palomar.

11. The defendant NAJIB ALLAM, also known as “Naji Allam,”
(“ALLAM”) was a citizen of Lebanon and the Chief Financial Officer of Privinvest.

12. Privinvest Co-Conspirator 1, an individual whose identity is known to
the Grand Jury, was hired by Privinvest to develop business with African nations through
connections with African government officials.

13. Privinvest Co-Conspirator 2, an individual whose identity is known to
the Grand Jury, was a principal executive of Privinvest. Through other entities, Privinvest
Co-Conspirator 2 controlled an approximate two-thirds interest in Palomar.

14. _—_ Investment Bank 1, the identity of which is known to the Grand Jury,
was a global investment banking, securities and investment management firm incorporated

and headquartered in Europe. It conducted its activities primarily through various

3
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 4 of 49 PagelD #: 3463

subsidiaries and affiliates (collectively, “Investment Bank 1”). Investment Bank 1 had a
class of securities registered pursuant to Section 12 of the Securities and Exchange Act of
1934 (Title 15, United States Code, Section 78) (the “Exchange Act’) and was required to
file reports with the U.S. Securities and Exchange Commission (“SEC”) under Section 15(d)
of the Exchange Act (Title 15, United States Code, Section 780(d)). As such, Investment
Bank 1 was an “issuer” as that term is used in the FCPA, Title 15, United States Code,
Sections 78dd-l(a) and 78m(b).

15. | Andrew Pearse was a citizen of New Zealand and was, until
approximately September 13, 2013, a managing director of Investment Bank 1 and the head
of Investment Bank 1’s Global Financing Group. While employed by Investment Bank 1,
Pearse was an “employee” and “agent” of an “issuer” within the meaning of the FCPA, Title
15, United States Code, Section 78dd-1(a). In or about April 2013, Pearse also began
working for the benefit of Privinvest. Pearse also controlled a one-third interest in Palomar.

16. The defendant SURJAN SINGH was a citizen of the United Kingdom
and was, until approximately February 16, 2017, a managing director in Investment Bank 1’s
Global Financing Group. While employed by Investment Bank 1, SINGH was an
“employee” and “agent” of an “issuer” within the meaning of the FCPA, Title 15, United
States Code, Section 78dd-1(a).

17. Detelina Subeva was a citizen of Bulgaria and was, until approximately
August 21, 2013, a vice president in Investment Bank 1’s Global Financing Group. While
employed by Investment Bank 1, Subeva was an “employee” and “agent” of an “issuer”

within the meaning of the FCPA, Title 15, United States Code, Section 78dd-1(a). In or
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 5 of 49 PagelD #: 3464

about April 2013, Subeva also began working for the benefit of Privinvest, and later worked
as an employee for Palomar.

18. Investment Bank 2, the identity of which is known to the Grand Jury,
was an international investment bank owned by a foreign government, and had offices in
New York, London and elsewhere.

19. The International Monetary Fund (“IMF”) was an inter-governmental
institution that, until in or about March 2016, provided financial assistance and advice to
Mozambique. To receive such assistance, Mozambique agreed, among other things, to limit
its borrowing from private lenders. Mozambique was also required to make certain
disclosures to the IMF, including disclosures related to loans and indebtedness.

Il. Terms and Definitions

20. A “security” was, among other things, any note, stock, bond, debenture,
evidence of indebtedness, investment contract or participation in any profit-sharing
agreement.

21. <A “syndicated loan” was a loan arranged by one or more banks on
behalf of a group of lenders, referred to as a syndicate, who work together to provide funds
for a single borrower.

22. A “loan participation note” or “LPN” was a fixed-income security that
provided the holder with a pro-rata interest in the borrower’s payment of interest and
principal.

23. A “Eurobond” was an international bond sold in a currency other than

the currency of the borrower.
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 6 of 49 PagelD #: 3465

Il. The Fraudulent Scheme
A. Overview

24. Through a series of financial transactions between approximately 2013
and 2016, Proindicus, EMATUM and MAM borrowed in excess of $2 billion through loans
guaranteed by the Mozambican government. These loans were arranged by Investment
Bank 1 and Investment Bank 2 and sold to investors worldwide. Investors irrevocably
committed themselves in the United States to invest more than $100 million in the loans.
Over the course of the transactions, the co-conspirators, among other things, conspired to
defraud investors and potential investors in the Proindicus, EMATUM and MAM financings
through numerous material misrepresentations and omissions relating to, among other things:
(i) the use of loan proceeds; (ii) bribe and kickback payments to Mozambican government
officials and bankers; (iii) the amount and maturity dates of debt owed by Mozambique,
including the existence of the Proindicus and MAM loans; and (iv) Mozambique’s ability
and intention to pay back the investors.

25. Each of the companies, Proindicus, EMATUM and MAM, entered into
contracts with Privinvest to provide equipment and services to complete the maritime
projects. The loan proceeds were supposed to be used exclusively for the maritime projects,
and nearly all of the borrowed money was paid directly to Privinvest, the sole contractor for
the projects, to benefit Mozambique and its people. In reality, the defendants JEAN
BOUSTANI, NAJIB ALLAM, MANUEL CHANG, ANTONIO DO ROSARIO, TEOFILO
NHANGUMELE and SURJAN SINGH, together with Andrew Pearse, Detelina Subeva and
others, created the Proindicus, EMATUM and MAM maritime projects as vehicles and fronts

to raise as much money as possible to enrich themselves, and intentionally diverted portions

6
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 7 of 49 PagelD #: 3466

of the loan proceeds to pay at least $200 million in bribes and kickbacks to themselves,
Mozambican government officials and others.

26. The co-conspirators applied only a portion of the loan proceeds towards
the maritime projects. In furtherance of the scheme, Privinvest charged inflated prices for
the equipment and services it provided, which were then used, at least in part, to pay bribes
and kickbacks. After conducting little or no business activity, Proindicus, EMATUM and
MAM each defaulted on their loans.

27. In connection with their fraudulent scheme, the co-conspirators relied
on the U.S. financial system, by, among other things, seeking and securing investors and
potential investors physically present in the United States, causing sales of investments in the
loans to be made by sellers physically present in the United States and sending and receiving
wires that passed through the United States. The co-conspirators caused material
misstatements to be transmitted by wire to investors and potential investors in the United
States to induce investment in the Proindicus and EMATUM loans, and in connection with
the exchange of the EMATUM loan participation notes in approximately 2016 for a
Eurobond (the “Exchange”). Pursuant to the loan agreements, investors funded the loans
using New York City-based bank accounts, and Privinvest received loan proceeds raised by
the fraudulent scheme from New York City-based bank accounts. The co-conspirators then
diverted these proceeds to make U.S. dollar denominated bribe and kickback payments,
which were made using the U.S. financial system through transactions transferred through

bank accounts in the United States.
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 8 of 49 PagelD #: 3467

B. Relevant Internal Accounting Controls of Investment Bank 1

28. The FCPA, Title 15, United States Code, Sections 78m(b)(2)(B),
78m(b)(4), 78(b)(5) and 78ff(a) required issuers to maintain a system of sufficient internal
accounting controls and made it illegal to knowingly and willfully circumvent such controls.

29. Investment Bank 1 had internal accounting controls (“internal
controls”) that addressed, among other things, the prevention of bribery of and by Investment
Bank 1 employees; the prevention of money laundering and other financial crimes; conflicts
of interests; outside employment; and the use of intermediaries in financial transactions.
Investment Bank 1’s compliance department exercised primary responsibility for overseeing
and enforcing Investment Bank 1’s internal controls.

30. Within Investment Bank 1, the group of investment bankers assigned to
a specific transaction was called the “deal team.” Andrew Pearse, Detelina Subeva and the
defendant SURJAN SINGH were part of the deal team on the Proindicus project and SINGH
was a member of the deal team on the EMATUM project. They received regular training on
Investment Bank 1’s internal controls and were also aware of those internal controls through
their involvement in numerous transactions.

C. The Proindicus Project

31. Onor about January 18, 2013, Privinvest entered into a $366 million
contract with Proindicus to supply materials and training to protect Mozambique’s territorial
waters. On or about February 28, 2013, pursuant to a written loan agreement, Investment
Bank | agreed to arrange a $372 million syndicated loan to Proindicus, guaranteed by the
Republic of Mozambique (the “Proindicus Loan”). The defendant SURJAN SINGH signed

the loan agreement on behalf of Investment Bank 1, the defendant ANTONIO DO
8
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 9 of 49 PagelD #: 3468

ROSARIO co-signed on behalf of Proindicus and the defendant MANUEL CHANG signed
the government guarantee for the loan on behalf of Mozambique. Between approximately
June and August 2013, Investment Bank 1 increased the Proindicus Loan by approximately
$132 million. On or about November 15, 2013, Investment Bank 2 further increased the
Proindicus Loan by $118 million, bringing the total loaned amount to $622 million.
Proindicus never conducted significant operations or generated significant revenue and
defaulted on its loan payment due on or about March 21, 2017.

(1) Bribery of Mozambican Government Officials to Gain Approval for the
Proindicus Project

32. Beginning in or about 2011, the defendant JEAN BOUSTANI, through
discussions with the defendant TEOFILO NHANGUMELE arranged by Privinvest Co-
Conspirator 1, attempted to persuade Mozambican government officials to establish a coastal
monitoring system through a contract with Privinvest. Almost immediately, BOUSTANI
and NHANGUMELE negotiated the first round of bribe and kickback payments that
Privinvest would have to make for the benefit of Mozambican government officials for the
project to be approved. For example, in furtherance of the scheme, BOUSTANI,
NHANGUMELE and other co-conspirators had the following discussions:

(a) On or about November 11, 2011, NHANGUMELE wrote to
BOUSTANI by email, stating: “To secure that the project is granted a go-ahead by the HoS
{Head of State], a payment has to be agreed before we get there, so that we know and agree,
well in advance, what ought to be paid and when. Whatever advance payments to be paid

before the project, they can be built in the project, and recovered.”
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 10 of 49 PagelD #: 3469

(b) Later on or about the same day, November 11, 2011,
BOUSTANI wrote to NHANGUMELE by email, stating: “A very important issue which
needs to be clear: we had various negative experiences in Africa. Especially related to the
‘success fees’ payments. Therefore, we have a strict policy in the Group consisting of not
disbursing any ‘success fee’ before the signature of the Project Contract.”

{c) | Onor about November 14, 2011, NHANGUMELE responded
by email to BOUSTANT, stating: “Fabulous, I agree with you in principle. Let us agree and
look at project in two distinct moments. One moment is to massage the system and get the
political will to go ahead with the project. The second moment is the project
implementation/execution. I agree with you that any monies can only be paid after the
project signing. This has to be treated separately from the project implementation .. .
Because for the project implementation there will be other players whose interest will have to
be looked after e.g. ministry of defense, ministry of interior, air force, etc. . . . in democratic
governments like ours people come and go, and everyone involved will want to have his/her
share of the deal while in office, because once out of the office it will be difficult. So, it is
important that the contract signing success fee be agreed and paid in once-off, upon the
signing of the contract.”

33. Soon thereafter, during an email exchange on or about December 28,
2011, the defendants JEAN BOUSTANI and TEOFILO NHANGUMELE agreed to $50
million in bribe and kickback payments to Mozambican government officials and $12
million in kickbacks for Privinvest co-conspirators. For example:

(a) | Onor about December 28, 2011, in response to an email from

BOUSTANI requesting a bribe and kickback figure, NHANGUMELE wrote: “Fine brother.
10
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 11 of 49 PagelD #: 3470

I have consulted and please put 50 million chickens. Whatever numbers you have on your
poultry I will add 50 million of my breed.”
(b) Onor about the same day, BOUSTANI forwarded this email to

Privinvest personnel, stating, “SOM for them and 12M for [Privinvest Co-Conspirator 1]
(5%) ==> total of 62M on top.”

34. After more than a year of negotiations, on or about January 18, 2013,
Privinvest and Proindicus signed a $366 million contract for Privinvest to provide a coastal
monitoring system to Mozambique. Five days later, on or about January 23, 2013, the
defendant JEAN BOUSTANI instructed a bank in the UAE to make payments to the
defendant TEOFILO NHANGUMELE and Mozambican Co-Conspirator 1. The
instructions ordered the bank, in relevant part: “Upon receipt by Privinvest Shipbuilding of a
minimum amount of US$ 317,000,000 .. . to pay immediately: a. Teofilo Nhangumele the
sum of US$ 5,100,000 . . . and b. [Mozambican Co-Conspirator 1] the sum of
US$ 5,100,000.” The instructions also ordered the bank to pay NHANGUMELE and
Mozambican Co-Conspirator 1 an additional approximately $3.4 million each at later dates.

(2) Bribery to Gain Mozambique’s Government Guarantee for the
Proindicus Financing

35. At the same time as the defendants JEAN BOUSTANI and TEOFILO
NHANGUMELE were negotiating bribe payments to cause Mozambican government
officials to approve the Proindicus project, BOUSTANI recruited Investment Bank 1 to
arrange financing for the project. During negotiations, bankers at Investment Bank 1 made

clear that Investment Bank 1 would only arrange a loan that was at or near market interest

11
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 12 of 49 PagelD #: 3471

rates, with debt that was either directly issued by the Government of Mozambique or
guaranteed by the government.

36. To further negotiations on the Proindicus project, on or about
September 13, 2012, Andrew Pearse traveled to the UAE to meet with the defendants JEAN
BOUSTANI and TEOFILO NHANGUMELE and a close relative of a senior Mozambican
government official, among others.

37.  Tohelp obtain Mozambique’s agreement to Investment Bank 1’s terms,
including that any loan be at or near market rates and guaranteed by the Mozambican
government, the defendants JEAN BOUSTANI and TEOFILO NHANGUMELE enlisted the
defendant MANUEL CHANG, Mozambique’s Minister of Finance. On or about December
22, 2012, CHANG wrote a letter to Privinvest Co-Conspirator 2, which was forwarded to an
employee of Investment Bank 1 (“Investment Bank 1 Employee 1”), an individual whose
identity is known to the Grand Jury, explaining that “the financing of this project is still
constrained by the IMF imposed limitation on the Government for Mozambique to accept
commercial credit for commercial projects. Therefore, we have devised an alternative
solution whereby an SPV [Special Purpose Vehicle] . . . will be formed.”

38. Onor about December 26, 2012, the defendant JEAN BOUSTANI sent
an email to the defendant TEOFILO NHANGUMELE in preparation for a meeting in
Mozambique between employees of Investment Bank 1, Privinvest and Proindicus to
negotiate the terms of the transaction. In the email, BOUSTANI emphasized: “But the only
imperative matter for [Investment Bank 1] bro is [the defendant MANUEL CHANG’s]

signature of the guarantee for the loan.”

12
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 13 of 49 PagelD #: 3472

39. Onor about February 28, 2013, the defendant MANUEL CHANG
signed the guarantee for the Proindicus Loan. In or about and between October 2013 and
December 2013, the defendants JEAN BOUSTANI and NAJIB ALLAM, along with others,
paid at least $5 million in bribe and kickback payments for the benefit of CHANG from a
bank account in the UAE, through the United States, to a bank account in Spain.

(3) Conspiracy to Circumvent Investment Bank 1’s Internal Controls and

Win Business for Investment Bank 1 in Connection with the Proindicus
Project, Including Paying Bribes to Mozambican Government Officials

40. While negotiations over the Proindicus financings proceeded in 2012
and early 2013, the defendant SURJAN SINGH, together with Andrew Pearse, Detelina
Subeva and others, conspired to circumvent Investment Bank 1’s internal controls to enrich
themselves and win the Proindicus business for Investment Bank 1, including through the
payment of bribes to Mozambican government officials. At the time, SINGH, Pearse and
Subeva were agents acting within the scope of their employment on behalf of Investment
Bank 1, with the intent, at least in part, to benefit Investment Bank 1.

41. Investment Bank 1’s internal controls required employees, including
the compliance department and the deal team, to evaluate the potential for corruption related
to the Proindicus project and the Mozambican government officials who would be involved
in running it. Investment Bank 1’s review process identified certain red flags concerning the
proposed Proindicus transaction at an early stage. For example, on or about March 9, 2012,
in response to a question from Investment Bank 1 Employee | as to whether there was a
competitive bidding process that resulted in Privinvest being selected, the defendant JEAN

BOUSTANI replied by email, copying the defendant SURJAN SINGH, that the selection of

13
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 14 of 49 PagelD #: 3473

Privinvest had not resulted from a competitive bid and that the deal had come about due to
“high level connections” between Privinvest and the Mozambican government.

42. In or about March 2012, in anticipation of arranging financing for the
Proindicus project, Investment Bank 1 employees began conducting due diligence, or
research, on the parties involved in the project. Accordingly, as early as approximately
March 12, 2012, Investment Bank 1 employees identified allegations of corruption
associated with Privinvest Co-Conspirator 2. On that day, Investment Bank 1 Employee 1
reported to his superior and the defendant SURJAN SINGH that Investment Bank 1 had

33

previously designated Privinvest Co-Conspirator 2 as “an undesirable client.” Furthermore,
on or about March 13, 2012, Investment Bank 1 Employee 1 began collecting approximately
10 news articles containing potentially derogatory information regarding Privinvest Co-
Conspirator 2, and exchanged emails with SINGH regarding the information and articles.
43. Notwithstanding the existence of such red flags, while conducting due
diligence on the Proindicus transaction as required by Investment Bank 1’s internal controls,
the defendant SURJAN SINGH, together with Andrew Pearse, Detelina Subeva and others,
withheld information about the likelihood of corruption connected to the Proindicus
transaction from Investment Bank 1’s compliance department. For instance, in or about
November 2012, at the direction of the head of Investment Bank 1°s compliance department,
members of the Proindicus deal team consulted with a senior executive for Investment Bank
1’s Europe, Middle East and Africa (“SEMEA”) region (the “EMEA Executive”), an
individual whose identity is known to the Grand Jury, regarding any legal or reputational

concerns that the Proindicus transaction might raise for the bank. On or about November

19, 2012, Pearse summarized those discussions in an email he sent to Investment Bank 1

14
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 15 of 49 PagelD #: 3474

Employee 1, writing that the EMEA Executive “said no to the combination of Moz[ambique]
and your friend [Privinvest Co-Conspirator 2], so we need to structure him out of the
picture.” Similarly, Investment Bank 1 maintained a report in its due diligence files
describing Privinvest Co-Conspirator 2 as a “master of kickbacks.” Despite such
information, SINGH, Pearse and Investment Bank 1 Employee | all failed to relay the

EMEA Executive’s concerns to Investment Bank 1’s compliance department, and the
compliance department failed to pursue its inquiry further.

44. Furthermore, the defendant SURJAN SINGH, together with Andrew
Pearse, Detelina Subeva and others, conspired to withhold from Investment Bank 1’s
compliance department that Privinvest and Proindicus sought to appoint an individual in
Mozambique who had previously been involved in fraudulent conduct to Proindicus’s Board
of Directors. Specifically, even though Investment Bank 1 compliance personnel were
responsible for choosing an external firm to perform due diligence on Proindicus’s officers
and directors, in or about February 2013, the defendant SURJAN SINGH, together with
Andrew Pearse and Detelina Subeva, secretly selected a due diligence firm (“Due Diligence
Firm 1”), the identity of which is known to the Grand Jury, to research the transaction and
pre-screen the individuals identified as directors of Proindicus to secure approval by
Investment Bank 1 compliance personnel.

45. In or around February 2013, Due Diligence Firm 1 reported to the
defendant SURJAN SINGH, Andrew Pearse and Detelina Subeva that one of the proposed
directors of Proindicus had previously been involved in fraudulent conduct while he was an
officer of a Mozambican state-owned company. SINGH, Pearse and Subeva did not share

this information with Investment Bank 1’s compliance department. Instead, SINGH, Pearse

15
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 16 of 49 PagelD #: 3475

and Subeva obtained a replacement group of directors, which included the defendant
ANTONIO DO ROSARIO, from Privinvest and Proindicus and asked Due Diligence Firm 1
for a background investigation on them. Due Diligence Firm 1 reported fewer red flags
related to the second group of directors.

46. Onor about February 26, 2013, having pre-cleared the second group of
Proindicus directors and without revealing that two separate groups of directors had been
researched, Detelina Subeva forwarded the names of the second group of proposed directors
to Investment Bank 1’s compliance department for due diligence by the firm that the
compliance department had selected (“Due Diligence Firm 2”), the identity of which is
known to the Grand Jury. After reviewing a report from Due Diligence Firm 2, the
compliance department approved the new group of directors.

(4) Conspiracy to Remove or Modify Conditions on the Proindicus Loan that
Had Been Consistent with Investment Bank 1’s Internal Controls

47. As part of its system of internal controls, Investment Bank 1 imposed
conditions that Mozambique would have to meet to receive aloan. Some of those
conditions, however, carried a risk of exposing the existence of the Proindicus project to the
Mozambican public and members of Mozambique’s government beyond the circle of
government officials who were part of the fraudulent scheme. To conceal the fraudulent
scheme, avoid scrutiny and help win business for Investment Bank 1, the defendant SURJAN
SINGH, together with Andrew Pearse, Detelina Subeva and others, removed some of
Investment Bank 1’s conditions for the Proindicus Loan.

48. For example, Investment Bank | originally had required Proindicus to

provide an opinion from the Attorney General of Mozambique concerning the validity of the

16
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 17 of 49 PagelD #: 3476

government guarantee. On or about February 18, 2013, the defendant JEAN BOUSTANI,
on behalf of both Privinvest and Mozambique, strenuously objected, explaining to Detelina
Subeva in an email: “[T]he attorney general opinion is not mandatory . . . I believe that this
will not be accepted by Proindicus since its owner wanted to bypass public tender and
normal bureaucratic procedures from day 1 by creating a private entity!! So they will never
accept to inform the attorney general!! The [Minister of Finance] guarantee is legally
covered by a presidential decree.” On or before February 28, 2013, the defendant SURJAN
SINGH, together with Andrew Pearse, Subeva and others, ultimately removed the
requirement from the conditions Investment Bank | had imposed.

49. Similarly, on or about February 25, 2013, the defendant SURJAN
SINGH, together with Andrew Pearse, Detelina Subeva and others, removed Investment
Bank 1’s condition that Mozambique inform the IMF of the loan. SINGH, Pearse and
Subeva replaced that condition with the less stringent requirement that Mozambique
represent to investors “that they [were] in compliance with their IMF and World Bank
obligations.” In fact, the IMF was not informed of the Proindicus Loan at the time of the
transaction. Indeed, the IMF learned of the transaction only in or about 2016, when its
exposure contributed to the IMF’s decision to cease providing aid and financing to
Mozambique and caused a severe financial crisis in Mozambique.

(5) The Proindicus Loan and Recruiting of Investors in the United States

50. After Investment Bank 1’s compliance department approved the
transaction on or about March 20, 2013, Investment Bank 1 agreed to arrange a $372 million
syndicated loan to Proindicus, guaranteed by the Republic of Mozambique, pursuant to a

written loan agreement. The defendant SURJAN SINGH signed the loan agreement on
17
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 18 of 49 PagelD #: 3477

behalf of Investment Bank 1, the defendant ANTONIO DO ROSARIO co-signed on behalf
of Proindicus and the defendant MANUEL CHANG signed the government guarantee on
behalf of Mozambique.

51. | The Proindicus loan agreement provided that all payments by the
borrower or the lenders would be paid to Investment Bank 1’s bank account at a New York
City-based financial institution (“New York City Bank 1”), the identity of which is known to
the Grand Jury. The loan agreement also required Proindicus to “apply all amounts
borrowed by it under the Facility towards the financing of the Project.” Furthermore, the
loan agreement prohibited improper payments in connection with the Proindicus project,
including payments that would violate the FCPA, the United Kingdom’s Bribery Act (“UK
Bribery Act”) and the Mozambican Anti-Corruption Law.

52. Onor about March 21, 2013, Investment Bank 1 transferred the entire
proceeds of the loan, less fees totaling approximately $44 million, through a bank account at
New York City Bank 1, directly to a bank account held by Privinvest at a bank in Abu Dhabi,
UAE (“UAE Bank 1”), the identity of which is known to the Grand Jury. Investment Bank
1 immediately solicited United States-based investors to participate in the loan, in part by
sending them electronically, among other things, the Proindicus loan agreement and a
confidential information memorandum that summarized its terms. One investor in the

United States purchased a $15 million interest in the loan.

18
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 19 of 49 PagelD #: 3478

(6) Proindicus Loan Increase and Bribe and Kickback Payments to Pearse
and Subeva

53. | Onor about March 28, 2013, Andrew Pearse notified the defendant
SURJAN SINGH, Detelina Subeva and others at Investment Bank 1 that Proindicus sought
to borrow an additional $250 million from Investment Bank 1.

54. On or about June 13, 2013, the defendant MANUEL CHANG signed,
on behalf of Mozambique, a government guarantee for an additional $250 million in
borrowing by Proindicus. One day later, on or about June 14, 2013, Investment Bank 1 and
Proindicus amended their loan agreement to permit Proindicus to borrow up to an additional
$250 million from Investment Bank 1.

55. Even though Proindicus had conducted no operations, on or about June
23, 2013, Investment Bank 1’s Credit Risk Management team agreed to loan an additional
$100 million to Proindicus based on a memorandum written by the defendant SURJAN
SINGH, Andrew Pearse and Detelina Subeva, together with others, representing that
Privinvest required additional equipment.

56. Onor about June 25, 2013, Investment Bank | wired approximately
$100 million, less its fees, through New York City Bank 1 to a Privinvest account at UAE
Bank 1. Investment Bank 1 marketed and sold portions of the debt to investors, including to
an investor in the United States.

57. Throughout 2013 and 2014, using loan proceeds, Privinvest made
numerous kickback payments to Andrew Pearse. On or about April 15, 2013, Pearse opened
a bank account at a bank in Abu Dhabi, UAE (“UAE Bank 2”), the identity of which is

known to the Grand Jury. After Pearse opened the account, Privinvest wired bribe and

19
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 20 of 49 PagelD #: 3479

kickback payments of more than $45 million from UAE Bank | accounts to Pearse’s UAE
Bank 2 account. Each payment was denominated in U.S. dollars and each was routed and
completed through the UAE banks’ correspondent bank accounts in New York City and

passed through the Eastern District of New York, as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount Wire Instruction
April 23, 2013 $2,500,000 | “partial pymt on consultancy agreement”
May 26, 2013 $1,000,000 | “partial pymt on consultancy agreement”
June 26, 2013 $1,000,000 | “partial pymt on consultancy agreement”
July 25, 2013 $1,000,000 | “partial pymt on consultancy agreement”
September 1, 2013 $1,000,000 | “partial pymt on consultancy agreement”
September 25,2013 | $15,600,000 | “dividends payment”
September 30, 2013 $1,000,000 | “partial payment on consultancy

agreement”

October 23, 2013 $7,800,000 | “divident pym”
October 31, 2013 $1,000,000 | “partial pmt on consultancy agreement”
December 3, 2013 $1,000,000 | “partial pmt on consultancy agreement”
December 23, 2013 $1,000,000 | “partial pyt on consultancy agreement”
January 27, 2014 $1,000,000 | “partial pyt on consultancy agreement”
February 27, 2014 $250,000 | “partial pyt on consultancy agreement”
June 3, 2014 $10,050,000 | “dividends payment”

 

58. Andrew Pearse shared some of the bribes and kickbacks that he

 

received from the fraudulent loan proceeds with Detelina Subeva. On or about-and between
June 12, 2013 and October 27, 2013, Pearse transferred a total of approximately $2.2 million
from bank accounts he held at UAE Bank 2 to a bank account Subeva held at UAE Bank 2.

20
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 21 of 49 PagelD #: 3480

D. EMATUM

59. Onor about August 2, 2013, EMATUM entered into an approximately
$785 million contract with Privinvest to purchase vessels, equipment and training to create a
state-owned tuna fishing company. On or about August 30, 2013, Investment Bank | agreed
to make up to $850 million in loans guaranteed by Mozambique to EMATUM (the
“EMATUM Loan”). The EMATUM loan agreement was signed by, among other people,
the defendant SURJAN SINGH on behalf of Investment Bank 1 and the defendant
ANTONIO DO ROSARIO on behalf of EMATUM. The defendant MANUEL CHANG
signed the government guarantee on behalf of Mozambique. On or about September 11,
2013, Investment Bank 1 loaned approximately $500 million to EMATUM to finance the
EMATUM project and, because Investment Bank 1| refused to loan additional funds, on or
about October 11, 2013, Investment Bank 2 loaned an additional approximately $350 million
to EMATUM. |

(1) The Fabricated Size of the EMATUM Loan

60.  Inor about May 2013, while Investment Bank | was increasing the
Proindicus Loan by approximately $100 million, the defendants JEAN BOUSTANI and
ANTONIO DO ROSARIO, together with Andrew Pearse, Detelina Subeva and others,
agreed to a scheme for Mozambique to borrow another $850 million. A significant portion
of the additional funds would be funneled to Privinvest and then misappropriated, at least in
part, to make additional bribe and kickback payments, pay inflated profits and make loan
payments on the Proindicus Loan to prevent discovery of the co-conspirators’ fraudulent

scheme.

21
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 22 of 49 PagelD #: 3481

61. In approximately July 2013, Andrew Pearse announced to others at
Investment Bank 1 that he intended to leave the bank, but he remained a bank employee on
leave until on or about September 13, 2013. Investment Bank 1 also placed Detelina Subeva
on leave on or about July 22, 2013 and terminated her on or about August 21, 2013.

62. During the summer of 2013, contrary to Investment Bank 1 policies
and procedures, Andrew Pearse and Detelina Subeva used their personal email accounts to
conspire with Mozambican government officials and Privinvest employees to effectuate a
large loan through Investment Bank 1 for the EMATUM project. For example, on or about
July 4, 2013, Pearse used his personal email account to email Subeva and the defendant
JEAN BOUSTANI certain questions about a proposal Pearse had drawn up to create a tuna
fishing fleet. In response, on or about July 4, 2013, BOUSTANI replied that the defendant
ANTONIO DO ROSARIO would “go ahead in all suggestions needed in order to maximize
funding size.”

63. By the end of July 2013, the defendants JEAN BOUSTANI,
ANTONIO DO ROSARIO and SURJAN SINGH, together with Andrew Pearse, Detelina
Subeva and others, had established the details of the EMATUM project as a pretext to justify
the maximum possible loan amount, rather than to meet legitimate fishing needs of the
EMATUM project. For example, on or about July 21, 2013, BOUSTANI emailed DO
ROSARIO, copying Pearse and Subeva at their personal email accounts: “[W]e need your
Marshall skills to finish by August 19... we will go for 800 million$ so we keep a cushion
for Proindicus interest payment next year.” Later in the email conversation, BOUSTANI
added: “We can decrease the trawlers to 25 and add two 45 meters OPVs [military-style

trimaran boats] with special systems to ‘protect’ the trawlers. Is that better Andrew?”

22
€ase 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 23 of 49 PagelD #: 3482

Pearse responded on or about July 21, 2013, to BOUSTANI and Subeva, writing, in part: “2
big fisheries makes a lot of sense and ties into Fisheries Master Plan!”

64. Moreover, to avoid detection of the ongoing fraudulent scheme, the
defendants JEAN BOUSTANI and ANTONIO DO ROSARIO, together with Andrew Pearse
and Detelina Subeva, also planned to use some of the EMATUM Loan to pay the debt of the
earlier Proindicus project. On or about July 21, 2013, Subeva wrote an email to
BOUSTANI, DO ROSARIO and Pearse stating: “[W]e should also keep a cushion for
Proindicus of $17mn so that we don’t need to go back to MoF [Ministry of Finance] and they
are on our side.”

(2) Conspiracy to Circumvent Investment Bank 1’s Internal Controls and
Win Business for Investment Bank 1 in Connection with the EMATUM
Project, Including Paying Bribes to Mozambican Government Officials

65. The defendant SURJAN SINGH, together with Andrew Pearse,
Detelina Subeva and others, conspired to circumvent Investment Bank 1’s internal controls
to enrich themselves and win business for Investment Bank 1 in connection with the
EMATUM project. Thus, even though still employed by Investment Bank 1, Pearse and
Subeva sought to conceal their involvement in setting up the EMATUM project by using
personal email accounts and removing all references to themselves from documents they had
prepared. For example:

(a) Onor about July 27, 2013, in response to a request from SINGH
for information on the tuna fishing proposal, Pearse used his personal email account to send
an email to the defendant JEAN BOUSTANI, copying Subeva on her personal email

account, stating: “We are going to send both shortly. Plse bro don’t just forward but rather

23
“Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 24 of 49 PagelD #: 3483

create new email and attach the docs, [Investment Bank 1] is very sensitive to seeing our
names involved.”

(b)  Onor about July 27, 2013, Subeva, using her personal email
account, sent an email concerning the tuna fishing proposal to the defendant JEAN
BOUSTANI and Pearse, addressing the email to Pearse’s personal email account, stating:
“Hi Jean — sending you a full info package to please send to Surjan [SINGH] in a clean email
(without my email details).” Minutes later, Subeva sent documents she titled “feasibility
materials” and “financial model” to BOUSTANI and Pearse.

(c) Inresponse, on or about July 27, 2013, Pearse used his personal
email account to instruct Subeva on her personal email account: “[I]f you go into the
properties of each doc, it shows you as the author. You may want to delete [the metadata]
and resend” the documents. Later the same day, using the same personal email accounts,
Subeva sent an email to Pearse stating: “I’m sure Surj [SINGH] can sanitize worst comes to
worst and delete the author.”

66. In addition, the defendants JEAN BOUSTANI and SURJAN SINGH,
together with Andrew Pearse and Detelina Subeva, created fake competing bids from
contractors for the EMATUM project in anticipation of an inquiry from Investment Bank 1
as to why Privinvest would be awarded the project. For example, on or about July 31, 2013,
Pearse sent an email to BOUSTANI and Subeva stating: “Guys, below is the argument that I
think we (or rather the Borrower) should present to [Investment Bank 1] next week when in
Maputo .. .. The sponsors of the Borrower (ie the various Ministries, but principally SISE)
at the behest of the President went out to 4 shipyards [we need to have names] asking for

proposals to build a fleet... . There was no need legally to have a public tender as

24
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 25 of 49 PagelD #: 3484

procurement rules don’t apply to private companies, but nonetheless they sought a number of
bids. [ JONLY ADM [a Privinvest entity] responded with the full package and offered an
integrated solution with fishing surveillance, command center and boats.” BOUSTANI
replied: “Let’s say they contacted South African yards and Spanish + Portuguese. Without
naming.”

67.  Inan effort to ensure that Investment Bank 1 would arrange the
EMATUM Loan, the defendant JEAN BOUSTANI, together with Andrew Pearse and
Detelina Subeva, caused the defendant SURJAN SINGH to include fake bid information in a
memorandum he wrote and submitted to Investment Bank 1 in or about August 2013 to gain
approval for the EMATUM Loan, falsely asserting that the Privinvest proposal was deemed
the most competitive one in comparison to bids from three other international companies.

68. Moreover, in or about early August 2013, the defendant SURJAN
SINGH travelled to Mozambique to lead Investment Bank 1’s due diligence for the
EMATUM transaction. In furtherance of the fraudulent scheme, SINGH, Andrew Pearse
and Detelina Subeva provided talking points and suggested answers to Mozambican
government officials for due diligence meetings with Investment Bank | in an effort to
ensure that Investment Bank | would arrange the loan.

69. Andrew Pearse and Detelina Subeva, with the knowledge of the
defendant SURJAN SINGH, also continued to hide their own involvement in the due
diligence process. On or about August 4, 2013, Subeva sent an email to the defendant
JEAN BOUSTANI, copying Pearse, stating: “Plse remind [the defendant ANTONIO DO

ROSARIO] not to mention Andrew [Pearse] and myself to the [Investment Bank 1] team!

25
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 26 of 49 PagelID #: 3485

They cannot know we are involved in this project!!!!_ If there is a slip up, say he knows us

from the previous deal.”

(3) The EMATUM Loan Agreement and Solicitation of United States
Investors

70. Onor about August 30, 2013, Investment Bank 1 entered into the
$850 million loan agreement with EMATUM. The EMATUM loan agreement was signed
by, among others, the defendant SURJAN SINGH on behalf of Investment Bank 1 and the
defendant ANTONIO DO ROSARIO on behalf of EMATUM. The defendant MANUEL
CHANG signed the government guarantee on behalf of Mozambique.

71. The EMATUM loan agreement provided that all payments by the
borrower or the lenders would be paid to Investment Bank 1’s bank account at New York
City Bank 1. The agreement also required EMATUM to “apply all amounts borrowed by it
under the [EMATUM loan agreement] towards . . . the purchase of fishing infrastructure,
comprising of 27 vessels, an operations centre, and related training.” The loan agreement
also prohibited improper payments in connection with the project, including payments that
would violate the FCPA, the UK Bribery Act and the Mozambican Anti-Corruption Law.

72. On or about September 11, 2013, Investment Bank 1 sent $500 million
in loan proceeds, less its fees, to Privinvest. Investment Bank 1 funded the EMATUM Loan
by selling loan participation notes to investors in the United States and elsewhere. By email
and other electronic means, Investment Bank | sent potential investors, including United
States investors, materials that included the EMATUM loan agreement and an offering
circular. Like the loan agreement, the offering circular stated: “The proceeds from the Loan

will be used by the Borrower towards the financing of the purchase of fishing infrastructure,

26
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 27 of 49 PagelD #: 3486

comprising of 27 vessels, an operations centre and related training and for the general
corporate purposes of the Borrower.”

73. Inreliance on the representations in the loan agreement and offering
circular, investors purchased EMATUM loan participation notes. Certain investors
irrevocably committed themselves in the United States to purchase EMATUM loan
participation notes, and certain sellers irrevocably committed themselves in the United States
to sell EMATUM loan participation notes to United States investors.

74. Despite projections that EMATUM would generate annual fishing
revenues of approximately $224 million by December 2016, it generated virtually no revenues
and, as of approximately late 2017, conducted no fishing operations. EMATUM defaulted
on its financing payment due on or about January 18, 2017.

(4) Bribes and Kickbacks to the Defendant SURJAN SINGH and
Mozambican Government Officials

75. The defendant SURJAN SINGH also received bribe and kickback
payments directly from Privinvest for his role in the fraudulent scheme. Specifically, on or
about October 20, 2013, Andrew Pearse sent an email to the defendant JEAN BOUSTANI
with SINGH’s bank account information at UAE Bank 2, referring to SINGH as “Uncle,”
and adding, “[i]f we can do something this week he would appreciate it.” That same day, on
or about October 20, 2013, BOUSTANI forwarded the request to the defendant NAJIB
ALLAM, writing, “Uncle... Surjan. Total of 4.”

76. Onor about and between October 23, 2013 and February 27, 2014,
Privinvest wired approximately five payments totaling at least $3.7 million from its bank

account at UAE Bank | to the defendant SURJAN SINGH’s UAE Bank 2 account. Each

27
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 28 of 49 PagelD #: 3487

payment was routed through the UAE banks’ correspondent bank accounts in New York

City. Privinvest made the following bribe and kickback payments to SINGH:

 

 

 

 

 

 

 

 

 

 

Date Amount Wire Instruction
October 23, 2013 $800,000 | “pymt on consultancy agreement”
November 27, 2013 $800,000 | “pmt on consultancy agreement”
December 23, 2013 $800,000 | “pyt on consultancy agreement”
January 28, 2014 $799,960 | “pyt on consultancy agreement”
February 27, 2014 $500,000 | “pyt on consultancy agreement.”

 

77. The defendants JEAN BOUSTANI and NAJIB ALLAM continued to
coordinate the payment of bribes to Mozambican government officials. On or about April 8,
2014, BOUSTANI sent an email to ALLAM, providing an accounting of bribes through the
Proindicus and EMATUM projects and stating that Privinvest had paid “125 [million U.S.
dollars] for all for everything ....”. BOUSTANI summarized the distribution of the bribes,
including $8.5 million to the defendant TEOFILO NHANGUMELE, $8.5 million to
Mozambican Co-Conspirator 1, $15 million to the defendant ANTONIO DO ROSARIO,
$7 million to the defendant MANUEL CHANG and $3 million to Mozambican Co-
Conspirator 3, among others.

78. Inn effort to conceal the unlawful nature of these payments, the
defendants JEAN BOUSTANI, NAJIB ALLAM and ANTONIO DO ROSARIO used third-
party entities and fabricated invoices to distribute money to the Mozambican government
officials. For example, on or about October 17, 2013, BOUSTANI wrote an email to DO
ROSARIO, stating: “I need asap invoices in the name of: Logistics International Abu Dhabi

[a Privinvest-related company]. Invoices for everything my brother. Each one mentioning

28
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 29 of 49 PagelD #: 3488

the subject (real estate purchase...etc....). Even for Pantero [the defendant MANUEL
CHANG], a small paper say ‘consultancy fees.’”

79. Accordingly, on or about and between October 20, 2013 and December
4, 2013, the defendant JEAN BOUSTANI caused Privinvest to make bribe payments of
approximately $5 million, from Privinvest’s UAE-based bank account, through the Eastern
District of New York, to a bank account in the name of a company controlled by the
defendant MANUEL CHANG.

E. MAM

(1) MAM Loan Agreement

80.  Inearly 2014, Privinvest Co-Conspirator 2 and the defendant JEAN
BOUSTANI devised a shipyard project for Mozambique to further enrich themselves and
their co-conspirators. On or about May 1, 2014, MAM and Privinvest executed an
approximately $500 million contract for Privinvest to, among other things, build a shipyard,
provide additional naval vessels and upgrade two existing facilities to service Proindicus and
EMATUM vessels.

81. Onor about May 20, 2014, Investment Bank 2 and the Privinvest entity
Palomar, acting through Andrew Pearse and Detelina Subeva, together with others, arranged
a syndicated loan of up to $540 million to MAM, guaranteed by the Republic of
Mozambique (the “MAM Loan”). Investment Bank 2 solicited investors, using, among
other things, the MAM loan agreement and a confidential information memorandum that
summarized its terms. As with the Proindicus and the EMATUM loans, the loan agreement
required that the MAM loan proceeds be used for project purposes and prohibited illegal and

corrupt payments. The defendant ANTONIO DO ROSARIO signed the loan agreement on
29
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 30 of 49 PagelD #: 3489

behalf of MAM, and the defendant MANUEL CHANG signed the government guarantee on
behalf of Mozambique.

82. |The MAM loan agreement also provided that all payments required
under the agreement were to be made through a bank account in New York City at a New
York City-based financial institution (“New York City Bank 2”), the identity of which is
known to the Grand Jury. On or about and between approximately May 23, 2014 and June
11, 2014, MAM borrowed approximately $535 million from Investment Bank 2, guaranteed
by the Republic of Mozambique, which Investment Bank 2 sent directly to Privinvest
through correspondent bank accounts at New York City Bank 2.

(2) MAM Bribe and Kickback Payments

83. An accounting spreadsheet maintained by the defendant NAJIB
ALLAM reflected that Privinvest made bribe and kickback payments to obtain the MAM
contract. Such payments included approximately $13 million to the defendant ANTONIO
DO ROSARIO, approximately $5 million to the defendant MANUEL CHANG,
approximately $918,000 to Mozambican Co-Conspirator 2 and approximately $1.8 million to
Mozambican Co-Conspirator 3.

84. Despite projecting approximately $63 million in operating revenues by
the end of its first year of operations, MAM generated virtually no revenues and defaulted on
its loan payment due on or about May 23, 2016.

F. EMATUM Exchange

85. In or about 2015, Proindicus, EMATUM, MAM and Mozambique

encountered problems servicing the approximately $2 billion in debt they had amassed in

2013 and 2014, including as a result of the Proindicus, EMATUM and MAM Loans.
30
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 31 of 49 PagelD #: 3490

Furthermore, at around the same time, Mozambican government officials, including the
defendant ANTONIO DO ROSARIO, received inquiries from the IMF concerning the use of
some of the loan proceeds.

86. To hide from the public and the IMF the near bankruptcy of the project
companies resulting from loan proceeds being diverted as part of the fraudulent scheme,
avoid inquiry from the IMF and conceal discovery of the scheme, several of the co-
conspirators, including the defendant JEAN BOUSTANI, Andrew Pearse and Detelina
Subeva, proposed the Exchange, which would exchange the EMATUM loan participation
notes, which were to mature in 2020, for Eurobonds issued directly by the Mozambican
government that would mature in 2023.

87. In furtherance of the fraudulent scheme, in or about and between March
2015 and May 2015, Investment Bank 1 employees, together with the defendant JEAN
BOUSTANI, Andrew Pearse and Detelina Subeva, organized meetings with Mozambican
government officials to convince them to restructure the existing loans by converting them
into Eurobonds. The Mozambican government accepted the co-conspirators’
recommendation and hired Investment Bank 1 and Investment Bank 2 to conduct the
Exchange and Palomar, which employed Pearse and Subeva, as an adviser for the Exchange.

88. On or about March 9, 2016, Investment Bank 1 and Investment Bank 2
announced the Exchange. To convince investors to exchange their EMATUM loan
participation notes for Eurobonds, Andrew Pearse and Detelina Subeva, together with
bankers at Investment Bank | and Investment Bank 2, prepared documents that were sent to
investors, including in the United States. The Exchange documents failed to adequately

disclose the existence of the Proindicus and MAM Loans or the maturity dates of those loans.

31
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 32 of 49 PagelD #: 3491

The Exchange documents also included false and misleading statements regarding the use of
proceeds of the original EMATUM loan participation notes and risks of corruption and
money laundering in Mozambique. For example, the Exchange documents did not disclose
information Investment Bank 1 had about a significant shortfall between the price Privinvest
charged EMATUM for the 27 boats in that project and the fair market value of those boats.
The documents therefore contained false and misleading information about the Eurobonds
and Mozambique’s creditworthiness.

89. _ Ratification of the Exchange required approval of 81 percent of the
loan participation note holders. Around the time of the Exchange, Investment Bank 1
personnel estimated that 39 percent of the EMATUM loan participation notes were held in
the United States. Thus, to gain approval for the Exchange, Investment Banks | and 2 and
Palomar arranged two road shows promoting the Exchange, including one in New York City.

90. By onor about April 6, 2016, based upon the co-conspirators’ false and
misleading information, a sufficient percentage of investors in the EMATUM loan
participation notes, including investors physically present in the United States, consented to
the Exchange, resulting in the exchange of the EMATUM LPNs for Eurobonds on that same
day. Collectively, the EMATUM loan participation notes and the Exchange are referred to
as the “EMATUM Securities.”

G. Proindicus, EMATUM and MAM Loan Defaults

91. Following the Exchange, in or about and between May 2016 and March

2017, Proindicus, EMATUM and MAM each defaulted on their loans, and Proindicus,

EMATUM and MAM proceeded to miss more than $700 million in loan payments.

32
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 33 of 49 PagelD #: 3492

H. Summary of Bribe and Kickback Payments
92. In furtherance of the fraudulent scheme, numerous Mozambican

government officials received bribe and kickback payments from Privinvest in connection
with the Mozambican projects. Specifically:

(a) The defendant MANUEL CHANG received at least $5 million
in bribe and kickback payments from Privinvest.

(b) The defendant ANTONIO DO ROSARIO received at least
$12 million in bribe and kickback payments from Privinvest.

(c) The defendant TEOFILO NHANGUMELE received at least
$8.5 million in bribe and kickback payments from Privinvest.

(d) | Mozambican Co-Conspirator 1 received at least $8.5 million in
bribe and kickback payments from Privinvest.

(e) Mozambican Co-Conspirator 2 received at least $9.7 million in
bribe and kickback payments from Privinvest.

(f) Mozambican Co-Conspirator 3 received at least $2 million in
bribe and kickback payments from Privinvest.

93. The defendant JEAN BOUSTANI received approximately $15 million

from the proceeds of Privinvest’s fraudulent scheme. In or about and between May 2013
and July 2014, Privinvest paid BOUSTANI these funds in a series of wire transfers, many of
which were paid through a correspondent bank account in New York City and passed

through the Eastern District of New York.

33
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 34 of 49 PagelD #: 3493

94. Also in furtherance of the scheme, Andrew Pearse, Detelina Subeva
and the defendant SURJAN SINGH received bribe and kickback payments in connection
with the Mozambican projects. Specifically:

(a) Andrew Pearse received over $45 million in bribe and kickback
payments from Privinvest in connection with the Mozambican maritime projects. Many of
these bribe and kickback payments were paid through a correspondent bank account in New
York City and passed through the Eastern District of New York.

(b) The defendant SURJAN SINGH received bribe and kickback
payments totaling at least $3.7 million from Privinvest. At least one bribe and kickback
payment from Privinvest was paid through a correspondent account in New York City and
passed through the Eastern District of New York.

(c) Detelina Subeva received bribe and kickback payments of at
least $2.2 million from Andrew Pearse.

COUNT ONE
(Conspiracy to Commit Wire Fraud)

95. The allegations contained in paragraphs one through 94 are realleged
and incorporated as if fully set forth in this paragraph.

96. In or about and between January 2011 and December 2018, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants JEAN BOUSTANI, NAJIB ALLAM, MANUEL CHANG, ANTONIO DO
ROSARIO, TEOFILO NHANGUMELE and SURJAN SINGH, together with Andrew
Pearse, Detelina Subeva and others, did knowingly and intentionally conspire to devise a

scheme and artifice to defraud one or more investors and potential investors in Proindicus,

\
34
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 35 of 49 PagelD #: 3494

MAM and the EMATUM Securities, and to obtain money and property from them by means
of one or more materially false and fraudulent pretenses, representations and promises, and
for the purpose of executing such scheme and artifice, to transmit and cause to be transmitted
by means of wire communication in interstate and foreign commerce writings, signs, signals,
pictures and sounds, contrary to Title 18, United States Code, Section 1343.

(Title 18, United States Code, Sections 1349 and 3551 et seq.)

COUNT TWO
(Conspiracy to Commit Securities Fraud)

97. The allegations contained in paragraphs one through 94 are realleged
and incorporated as if fully set forth in this paragraph.

98. In or about and between January 2013 and December 2018, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants JEAN BOUSTANI, NAJIB ALLAM, MANUEL CHANG, ANTONIO DO
ROSARIO and SURJAN SINGH, together with Andrew Pearse, Detelina Subeva and others,
did knowingly and willfully conspire to use and employ one or more manipulative and
deceptive devices and contrivances, contrary to Rule 10b-5 of the Rules and Regulations of
the United States Securities and Exchange Commission, Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (i) employing one or more devices, schemes and
artifices to defraud; (ii) making one or more untrue statements of material fact and omitting
to state material facts necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; and (iii) engaging in one or
more acts, practices and courses of business which would and did operate as a fraud and

deceit upon investors and potential investors in the EMATUM Securities, in connection with

35
"Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 36 of 49 PagelD #: 3495

the purchase and sale of investments in the EMATUM Securities, directly and indirectly, by
use of means and instrumentalities of interstate commerce and the mails, contrary to Title 15,
United States Code, Sections 78j(b) and 78ff.

99. In furtherance of the conspiracy and to effect its objects, within the
Eastern District of New York and elsewhere, the defendants JEAN BOUSTANI, NAJIB
ALLAM, MANUEL CHANG, ANTONIO DO ROSARIO and SURJAN SINGH, together
with Andrew Pearse, Detelina Subeva and others, did commit and cause to be committed,
among others, the following:

OVERT ACTS

(a) Onor about June 26, 2013, Privinvest sent approximately
$1 million from the Proindicus loan proceeds to a bank account that Pearse held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States
and the Eastern District of New York.

(b)  Onor about July 5, 2013, Pearse sent BOUSTANI a PowerPoint
presentation regarding the project that would become EMATUM that stated that the project
would be funded through “the international bond markets.”

(c) On or about July 21, 2013, Subeva wrote an email to
BOUSTANI, Pearse and DO ROSARIO, stating: “[W]e should also keep a cushion for
Proindicus of $17mn so that we don’t need to go back to MoF and they are on our side.”

(d)  Onor about July 25, 2013, Privinvest sent approximately
$1 million from the Proindicus loan proceeds to a bank account that Pearse held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States

and the Eastern District of New York.
36
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 37 of 49 PagelD #: 3496

(e} | Onor about September 1, 2013, Privinvest sent approximately
$1 million from the Proindicus loan proceeds to a bank account that Pearse held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States
and the Eastern District of New York.

(f) On or about October 11, 2013, Investment Bank 2 sent
$350 million in EMATUM loan proceeds, less its fees of more than $37 million, to
Investment Bank 1’s bank account at New York City Bank 1, which payment passed through
the Eastern District of New York. |

(g) Onor about October 11, 2013, Investment Bank 1 sent
approximately $312 million in EMATUM loan proceeds from New York City Bank | to
Privinvest, which payment passed through the Eastern District of New York.

(h)  Onor about October 23, 2013, a Privinvest entity with a bank
account in the UAE sent approximately $800,000 to SINGH’s bank account at UAE Bank 2,
which passed through a correspondent bank account in the United States and through the
Eastern District of New York.

(i) On or about November 24, 2013, DO ROSARIO sent
BOUSTANI an invoice for $400,000 for a “Real Estate Project Purchase in Mozambique
Project,” to be paid to the UAE-based bank account of a third party.

Qj) On or about November 26, 2013, Privinvest wired $400,000
from its UAE-based bank through a bank in New York City to the UAE-based bank account
specified in the invoice referenced in subparagraph (i) above, which payment passed through

the Eastern District of New York.

37
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 38 of 49 PagelD #: 3497

(k) | Onor about March 31, 2014, DO ROSARIO sent BOUSTANI
an invoice for $1 million from a UAE-based third-party entity for “CONSTRUCTION
WORK IN THE MOZAMBICAN EXCLUSIVE ECONOMIC ZONE (EEZ).”

(1) On or about April 2, 2014, Privinvest wired $1 million from its
UAE-based bank through a bank in New York City and through the Eastern District of New
York to the UAE-based bank account specified in the invoice referenced in subparagraph (k)
above.

(m) On or about April 8, 2014, DO ROSARIO sent BOUSTANI an
invoice for $1.75 million for a “Real Estate Project Purchase in Mozambique.”

(n}  Onor about April 9, 2014, Privinvest wired $1 million from its
UAE-based bank through a bank in New York City and through the Eastern District of New
York to the UAE-based bank account specified in the invoice referenced in subparagraph (m)
above.

(co) Onor about May 28, 2014, Privinvest wired $976,000 from its
UAE-based bank account through a bank in New York City and through the Eastern District
of New York to the UAE-based bank account specified in the invoice referenced in
subparagraph (m) above.

(p) Onor about April 8, 2014, BOUSTANI sent an email to
ALLAM detailing bribes and kickbacks Privinvest paid or intended to be paid in connection
with the Proindicus and EMATUM projects.

(q) | Onor about March 2, 2015, a Palomar employee sent an email
to Pearse and Subeva, in which the employee summarized a meeting with Mozambican Co-

Conspirator 3, and stated that Mozambique’s Minister of Finance who had replaced CHANG
38
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 39 of 49 PagelD #: 3498

was “now aware of Proindicus and MAM” and that transactions associated with those
entities “were not disclosed to the IMF.” The Palomar employee further stated that while
the new Minister of Finance disagreed with the failure to disclose the loans to the IMF, he
nonetheless accepted that those “transactions now need to remain undisclosed.”

(r) On or about February 19, 2016, an employee of Investment
Bank 1 emailed SINGH two valuation reports regarding the value of the 27 boats sold to
EMATUM by Privinvest. Those reports indicated that the boats were valued at
approximately $265 million to $394 million less than the EMATUM Loan.

(s) On or about March 4, 2016, Pearse forwarded to BOUSTANI an
email and PowerPoint presentation regarding the Exchange. The email described briefing
Mozambican officials from the Ministry of Finance regarding potential default of the
EMATUM Loan and related EMATUM Securities in connection with a March 11, 2016 loan
interest payment. The email also described briefing Mozambique’s Minister of Finance on
the road show schedule to promote the Exchange. The presentation set out a proposed road
show travel timetable including “Investor meetings in London & New York.”

(t) On or about March 5, 2016, BOUSTANI replied to Pearse’s
March 4, 2016 email stating, “Please let’s keep [DO ROSARIO] updated. Because the
option of a ‘default’ is a position that the President must be aware or take.”

(u)  Onor about March 14, 2016, Pearse sent an email to Subeva
and BOUSTANI regarding a potential downgrading of Mozambique’s credit rating, stating

“It’s a tactic to get the terms improved for US investors.”

39
* **  *Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 40 of 49 PagelD #: 3499

(v) | Onor about March 14, 2016, DO ROSARIO and other co-
conspirators flew from London, England to John F. Kennedy International Airport in
Queens, New York to attend meetings with investors regarding the Exchange.

(w) Onor about March 15, 2016, during a meeting in New York
City, DO ROSARIO, together with others, provided false and misleading information to
investors regarding Mozambique’s economic prospects, debt level and its ability and
intention to meet its EMATUM debt obligations to induce them to exchange EMATUM loan
participation notes for Eurobonds.

(Title 18, United States Code, Sections 371 and 3551 et seq.)

COUNT THREE
(Conspiracy to Violate the FCPA Anti-Bribery and Internal Controls Provisions)

100. The allegations contained in paragraphs one through 94 are realleged
and incorporated as if fully set forth in this paragraph.

101. Inor about and between January 2012 and February 2017, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant SURJAN SINGH, together with Andrew Pearse, Detelina Subeva and others, did
knowingly and willfully conspire to commit offenses against the United States, namely:

(a) Being an employee and agent of an issuer, to corruptly make use
of the mails and means of instrumentalities of interstate commerce in furtherance of an offer,
payment, promise to pay, and authorization of the payment of any money, offer, gift, promise
to give, and authorization of the giving of anything of value, to one or more foreign officials,
and to one or more persons, while knowing that all or a portion of such money and thing of

value would be and had been offered, given, and promised to one or more foreign officials,

40
* ++ «Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 41 of 49 PagelD #: 3500

for purposes of: (i) influencing acts and decisions of such foreign official in his or her official
capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the
lawful duty of such official; (iii) securing any improper advantage; and (iv) inducing such
foreign official to use his or her influence with a foreign government and agencies and
instrumentalities thereof to affect and influence acts and decisions of such government and
agencies and instrumentalities, in order to assist Investment Bank | and others in obtaining
and retaining business, for and with, and directing business to, Privinvest, Investment Bank
1, SINGH, Pearse, Subeva and others, contrary to the FCPA, Title 15, United States Code,
Sections 78dd-1 and 78ff; and

(b) Tocircumvent and cause to be circumvented a system of
internal controls at Investment Bank 1, contrary to Title 15, United States Code, Sections
78m(b)(2)(B), 78m(b)(4), 78m(b)(5) and 78ff(a).

102. In furtherance of the conspiracy and to effect its objects, within the
Eastern District of New York and elsewhere, the defendant SURJAN SINGH, together with
Andrew Pearse, Detelina Subeva and others, did commit and cause to be committed, among
others, the following:
OVERT ACTS

(a) On or about November 19, 2012, Pearse sent an email to
Investment Bank | Employee 1, stating that the EMEA Executive “said no to the
combination of Moz[ambique] and your friend [Privinvest Co-Conspirator 2], so we need to
structure him out of the picture.”

(b)  Inor about February 2013, SINGH, Pearse and Subeva

commissioned Due Diligence Firm 1 to advise on potential corruption and bribery risks

4l
a

‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 42 of 49 PagelD #: 3501

involving members of the Mozambican government in the contemplated Privinvest
transaction, which diligence SINGH, Pearse and Subeva then purposefully concealed from
Investment Bank 1’s compliance department.

(c) Onor about February 15, 2013, SINGH and Subeva provided a
list of Proindicus’s intended directors to Due Diligence Firm 1 to pre-screen the potential
directors.

(d)  Onor about June 21, 2013, SINGH, Pearse and Subeva
submitted a memorandum to Investment Bank 1’s Credit Risk Management team that falsely
described why the Proindicus Loan was being increased and failed to inform Investment
Bank | that the proposed loan increase was being used to make bribe and kickback payments
to the co-conspirators, including Mozambican government officials.

(ec) Onor about July 8, 2013, Privinvest made a payment of $1
million from its bank account in the UAE to a bank account in Portugal for the benefit of the
defendant ANTONIO DO ROSARIO, which passed through a correspondent bank account at
New York City Bank 1 and the Eastern District of New York.

(f) On or about July 27, 2013, Pearse sent an email from his
personal email account to Subeva at her personal email account, stating: “[I]f you go into the
properties of each doc, it shows you as the author. You may want to delete and resend” the
documents.

(g) On or about August 4, 2013, Subeva, using her personal email
account, sent an email to Pearse at his personal email account that stated: “[A]s promised,

below is suggested ‘script’ for the DD [due diligence] meeting with the lady from Ministry

42
* ** Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 43 of 49 PagelD #: 3502

of Fisheries. These questions have been answered very well before so should ensure a very
productive low risk meeting. It overlaps well with the [Investment Bank 1] list.”

(h)  Onor about August 4, 2013, Subeva sent an email to DO
ROSARIO providing information for a due diligence meeting with Investment Bank 1
scheduled for the next day.

(i) On or about August 5, 2013, Subeva used her personal email
account to send Pearse at his personal email account another due diligence script, which, she
explained, “[M]ay be helpful to go to S as it has gone to [DO ROSARIO] so he should be
prepared to handle the DD [due diligence] questions on competition, export plans and why
ADM [Abu Dhabi MAR] that are part of the list.”

(j) On or about August 5, 2013, SINGH traveled to Mozambique
and led the Investment Bank 1 deal team conducting due diligence for the EMATUM
transaction.

(k) | Onor about September 11, 2013, Investment Bank 1 sent
approximately $500 million in EMATUM loan proceeds, less its fees, to Privinvest, which
payment passed through a correspondent bank account at New York City Bank 1 and the
Eastern District of New York.

(1) On or about October 23, 2013, Logistics International sent a
wire transfer of $1.175 million to a Mozambican bank account for the benefit of DO
ROSARIO, which payment passed through a correspondent bank account at New York City
Bank 1 and the Eastern District of New York.

(m) Onor about May 15, 2014, after receiving an email from a

member of the Investment Bank | deal team asking him to provide verification of

43
‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 44 of 49 PagelD #: 3503

EMATUM’s bank account details, DO ROSARIO forwarded the request to Pearse, who
responded: “I am trying to get hold of uncle [SINGH]. Don’t have a call plse until I have
spoken with him and conformed wot the [expletive] this is about.”

(n) Onor about the same day, May 15, 2014, after speaking with
SINGH, Pearse wrote an email to DO ROSARIO and the defendant JEAN BOUSTANI,
stating: “Uncle is sorting it out. There is some stupid UK regulatory requirement.... In
any event I told him to tell [an Investment Bank 1 employee who made the initial request],
that she is fired if she doesn’t behave in the future!”

(Title 18, United States Code, Sections 371 and 3551 et seq.)

COUNT FOUR
(Conspiracy to Commit Money Laundering)

103. The allegations contained in paragraphs one through 94 are realleged
and incorporated as if fully set forth in this paragraph.

104. In or about and between January 2013 and December 2018, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants JEAN BOUSTANI, NAJIB ALLAM, MANUEL CHANG, ANTONIO DO
ROSARIO, TEOFILO NHANGUMELE and SURJAN SINGH, together with Andrew
Pearse, Detelina Subeva and others, did knowingly and intentionally conspire to transport,
transmit and transfer monetary instruments and funds to one or more places outside the
United States from one or more places inside the United States, and to one or more places
inside the United States from one or more places outside the United States, (a) with the intent
to promote the carrying on of one or more specified unlawful activities, to wit: (i) a violation

of the FCPA, Title 15, United States Code, Sections 78dd-1, 78m(b)(2)(B), 78m(b)(5) and

44
* ** ‘Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 45 of 49 PagelD #: 3504

78ff(a); (ii) offenses against a foreign nation involving the bribery of a public official, in
violation of Mozambican law, as defined in Title 18, United States Code, Section
1956(c)(7)(B)(iv); (iii) wire fraud, in violation of Title 18, United States Code, Section 1343;
and (iv) fraud in the sale of securities, in violation of Title 15, United States Code, Sections
78j(b) and 78ff (collectively, the “Specified Unlawful Activities”), contrary to Title 18,
United States Code, Section 1956(a)(2)(A); and (b) knowing that the monetary instruments
and funds involved in the transportation, transmission and transfer represented the proceeds of
some form of unlawful activity, and knowing that such transportation, transmission and
transfer was designed in whole and in part to conceal and disguise the nature, location, source,
ownership and control of the proceeds of one or more specified unlawful activities, to wit: the
Specified Unlawful Activities, contrary to Title 18, United States Code, Section
1956(a)(2)(B)(i).

(Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

45
* ** 3Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 46 of 49 PagelD #: 3505

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNTS ONE THROUGH THREE

105. The United States hereby gives notice to the defendants charged in
Counts One through Three that, upon their conviction of any such offense, the governnment
will seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(1)(C)
and Title 28, United States Code, Section 2461(c), which require any person convicted of
such offenses to forfeit any property, real or personal, constituting, or derived from, proceeds
obtained directly or indirectly as a result of such offenses.
106. Ifany of the above-described forfeitable property, as a result of any act
or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendants up to the value of the forfeitable
property described in this forfeiture allegation.
(Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States _

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

46
‘“* © Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 47 of 49 PagelD #: 3506

CRIMINAL FORFEITURE ALLEGATION

AS TO COUNT FOUR

107. The United States hereby gives notice to the defendants charged in

Count Four that, upon their conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted of such offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

108. Ifany of the above-described forfeitable property, as a result of any act

or omission of the defendants:

(a)
(b)
(c)
(d)
(e)

divided without difficulty;

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

47
" © Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 48 of 49 PagelD #: 3507

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
other property of the defendants up to the value of the forfeitable property described in this
forfeiture allegation.

(Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21,

United States Code, Section 853(p))

 

 

A TRUE BILL
ee :
Sa Ae
=
_— FOREPERSON

RICHARD P. DONOGHUE
UNITED STATES ATTORNE
EASTERN DISTRICT OF NEW YORK

SBORAH L. CONNOR
CHIEF, MONEY LAUNDERING AND
ASSET RECOVERY SECTION,
CRIMINAL DIVISION,
U.S. DEPARTMENT OF JUSTICE

Rix Dt

ROBERT A. ZINK

CHIEF, FRAUD SECTION,
CRIMINAL DIVISION,

U.S. DEPARTMENT OF JUSTICE

48
Case 1:18-cr-00681-WFK Document 137 Filed 08/16/19 Page 49 of 49 PagelD #: 3508

F. #2016R00695
FORM DBD-34 No.

 

UNITED STATES DISTRICT COURT
EASTERN District of NEW YORK
CRIMINAL DIVISION

THE UNITED STATES OF AMERICA
vs.

JEAN BOUSTANI, NAJIB ALLAM, MANUEL CHANG, ANTONIO DO ROSARIO, TEOFILO
NHANGUMELE, and SURJAN SINGH,
Defendants.

SUPERSEDING INDICTMENT

(T. 18, U.S.C., §§ 371, 98 1(a)(1}(C), 982(a)(1), 982(a)(2)(B), 982(b)(1), 1343, 1349, 1956(h) and 3551 et
seq.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c).)

 

 

 

 

A.D. 20

 

Mark E. Bini and Hiral D. Mehta, Assistant U.S. Attorneys (718) 254-
8761, Margaret A. Moeser, Sean O’Donnell, Katherine Nielsen, U.S.
Department of Justice Trial Attorneys, (202) 353-2467

49
